DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The nonstatutory double patenting rejection of claims 1-30 have been withdrawn in light of the terminal disclaimer filed on October 20, 2021.
Claims 21-40 have been added to the claim set. Thus, claims 1-40 are presented for examination.

Terminal Disclaimer
The terminal disclaimer filed on October 20, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,621,839 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Mrs. Lyssa-Michelle Morris on January 27, 2022.
The application has been amended as follows: 

1.  	(Currently Amended) A method comprising:
determining, by a monitoring device , that a first device is at a premises based ondetected from the first device 
determining information associated with the first device;
determining, based on the information, that the first device is an unauthorized device at the premises; and
based on the first device being an unauthorized device at the premises, sending, to the unauthorized device 

11.  	(Currently Amended) A computing device comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the computing device to:
determine that a first device is at a premises based ondetected from the first device
determine information associated with the first device;
determine, based on the information, that the first device is an unauthorized device at the premises; and
based on the first device being an unauthorized device at the premises, send, to the unauthorized device 

21.  	(Currently Amended) A non-transitory, computer-readable medium storing instructions that, when executed by a computing device, cause:
determining that a first device is at a premises based ondetected from the first device 
determining information associated with the first device;
determining, based on the information, that the first device is an unauthorized device at the premises; and
based on the first device being an unauthorized device at the premises, sending, to the unauthorized device 

31.  	(Currently Amended) A system comprising:
a first device; and
a computing device,
wherein the first device is configured to send wireless signals, and
wherein the computing device is configured to:
determine the first device is at a premises based ondetected from the first device 
determine information associated with the first device;

based on the first device being an unauthorized device at the premises, send, to the unauthorized device

Allowable Subject Matter
Claims 1-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Matsuoka et al. [U.S. Patent Publication 2015/0061859], discloses a central server and computing system determining an unauthorized entry into a home (paragraph 0118), the authorization of a device being determined by a computing system (paragraph 0075), a unique identifier of an electronic being received by a computing system (paragraph 0075), a short message service type of message being sent to a user’s phone (paragraph 0045). However, no art of record discloses sending to the unauthorized device at least one message after determining the unauthorized device is on the premises based upon the wireless signals detected from it.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689